                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
    Zach and Audrey Baker et al

    Plaintiffs,
                       v.                    Case No. 4:20 cv 00003 - HFS

    Crossroads Academy-Central
    Street et al


    Defendants

                  Plaintiffs’ Opposition to Motions to Dismiss ECF 24 & 26

       The defendants Rex Archer (ECF 25) and Bridgette Casey (ECF 23) have filed motions

to dismiss relying upon rulings by this Court in Case No. 4:19-cv-00682 which those

defendants have denominated as “Baker 1.” The defendants have asked that the Court re-

apply the same legal reasoning made in Baker 1.

       Given that Baker 1 has been appealed to the Eighth Circuit and that those appellants

have addressed the Court’s legal reasonings and rulings in Baker 1 in their appellant brief, in

the interest of brevity the plaintiffs attach that appellants’ brief and incorporate their

arguments as fully set forth herein. The appellant brief has a table of contents which will

inform the Court as to each argument and the legal reasons and case law why each

defendants’ legal contention is erroneous.

       As the plaintiffs prior briefing in 4:19-cv-00682 and the appellate brief demonstrates,

Form 11 is government compelled speech, the Missouri statute and regulations restrain the

plaintiffs’ speech, burden religion, and treat these plaintiffs unequally as compared to other

parents (and particularly parents exercising a medical exemption) who are not required to

undergo the “education” sessions.


                                              1

         Case 4:20-cv-00003-HFS Document 27 Filed 03/30/20 Page 1 of 2
      WHEREFORE the defendants’ motions to dismiss should be denied. This matter

should be remanded back to the Jackson County Circuit Court.

                                               By /s/ Linus L. Baker            _
                                               Linus L. Baker MO 44980
                                               6732 West 185th Terrace
                                               Stilwell, KS 66085-8922
                                               Telephone: 913.486.3913
                                               Fax:          913.232.8734
                                               E-Mail: linusbaker@prodigy.net
                                               Attorney for the Plaintiffs




                                           2

        Case 4:20-cv-00003-HFS Document 27 Filed 03/30/20 Page 2 of 2
